Citation Nr: 1140007	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  06-25 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES


1.  Entitlement to an effective date earlier than December 21, 2004, for the grant of a separate evaluation for right carpal tunnel syndrome.

2.  Entitlement to a compensable evaluation for residuals of a right wrist laceration.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania (RO).

In July 2011, the Veteran's accredited representative raised the issue of entitlement to a compensable evaluation for service-connected onychomycosis of all toes.  This issue has not been developed for appellate review and is therefore referred to the RO for appropriate disposition.

The issue of entitlement to a compensable evaluation for service-connected residuals of a right wrist laceration is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  An October 1990 Board decision denied the Veteran's claim for an initial compensable evaluation for residuals of a right wrist laceration, and that decision is final.

2.  A September 2003 rating decision denied the Veteran's claim for an initial compensable evaluation for residuals of a right wrist laceration, and that decision is final.

3.  On December 21, 2004, the Veteran filed a claim for entitlement to a compensable evaluation for residuals of a right wrist laceration that the RO interpreted to include a claim for a separate evaluation for carpal tunnel syndrome.  A formal or informal claim for an increased evaluation for the service-connected right wrist disorder was not filed subsequent to the final September 2003 rating decision prior to December 2004.

4.  May 17, 2002 is the date of the first medical evidence of the existence of right carpal tunnel syndrome.


CONCLUSION OF LAW

The criteria for an effective date prior to December 21, 2004 for the grant of a separate evaluation for right carpal tunnel syndrome have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's earlier effective date claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to initial adjudication, a letter dated in February 2005 satisfied the duty to notify provisions.  Additional letters were also provided to the Veteran in May 2007, May 2008, and September 2009, after which the claim was readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Generally, the effective date of an evaluation and award of compensation for an increased evaluation is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is a "communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  

Service connection for residuals of a right wrist laceration was granted by an April 1989 rating decision, and a noncompensable evaluation was assigned, effective January 24, 1989.  The Veteran perfected an appeal as to the assigned evaluation, and an October 1990 Board decision denied the Veteran's claim for an initial compensable evaluation.  The Veteran and his representative assert that the effective date for the separate evaluation for carpal tunnel syndrome should be January 24, 1989.  The basis for this assertion was the Veteran's report that he never received notice of the October 1990 Board decision which denied his claim of entitlement to a compensable evaluation for residuals of a right wrist laceration.  Although the evidence of record does not show the address to which notice of the October 1990 Board decision was dispatched, "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  See Ashley v. Derwinski, 2 Vet. App. 307, 308-9 (1992) (quoting United States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  Id.  Absent any evidence that the Veteran took affirmative steps specifically to notify VA of an address change after perfecting his appeal, and absent evidence that mailings to the address appearing on the Veteran's appeal to the Board had been returned as undeliverable, the Board is entitled to rely on that address as being the Veteran's last known address and to use it for purposes of mailing a copy of its decision.  Cross v. Brown, 9 Vet. App. 18, 19 (1996).  

In this case, the presumption of regularity provides that, in the absence of clear evidence to the contrary, VA personnel are presumed to have sent a copy of the October 1990 Board decision to the Veteran's last known address.  The evidence of record shows that the RO had properly sent the May 1989 rating decision and the December 1989 statement of the case to the Veteran's last known address, as evidenced by the Veteran's response to both letters in the form of his notice of disagreement and appeal to the Board.  There is no evidence of record that (1) the Veteran notified VA of a change in his address between December 1989 and October 1990; (2) VA sent the October 1990 Board decision to an address other than the last known address; or (3) that the October 1990 Board decision was returned as undeliverable or VA was otherwise given any indication that the Veteran had not received the decision.  The Veteran's simple assertion that he did not receive a copy of the decision is not sufficient to rebut the presumption of regularity.  Accordingly, the evidence of record shows that the Veteran was given proper notice of the October 1990 Board decision.  Therefore, the October 1990 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  

In May 2003, the Veteran filed a claim for a compensable evaluation for his residuals of a right wrist laceration in May 2003.  The claim was denied by a September 2003 rating decision.  The Veteran did not appeal the decision, and the September 2003 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

On December 21, 2004, VA received a claim for a compensable evaluation for the Veteran's right wrist condition.  Based on this claim, a separate evaluation for carpal tunnel syndrome was granted by a January 2010 rating decision, and a 20 percent evaluation was assigned, effective December 21, 2004.

The evidence of record shows that the issue of entitlement to a separate evaluation for right carpal tunnel syndrome arose out of the Veteran's December 21, 2004 claim for an increased evaluation for his residuals of a right wrist laceration.  The RO adjudicated this issue on the basis of the effective date assigned for a direct grant of service connection.  However, due to the origin of the claim as an increased rating claim, the nature of the disability, and the disability's relationship to the Veteran's existing residuals of a right wrist laceration claim, the Board finds that the Veteran's claim warrants consideration on the basis of the effective date assigned for increased evaluation claims, rather than a claim for an earlier effective date for service connection.  Regardless of the interpretation of the origin of the claim on appeal, as the regulations for effective dates for increased evaluation claims allow for effective dates earlier than is possible for service connection claims, there is no prejudice to the Veteran for the Board to consider the claim under the increased evaluation regulations.  38 C.F.R. § 3.400.  In addition, in a July 2011 hearing before the Board, the Veteran and his representative asserted that the Veteran's claim for an increased evaluation arose out of his initial January 1989 claim of entitlement to service connection for a right wrist injury, and that his subsequent appeal to the Board of the evaluation assigned for the disability constituted a continuation of the claim which eventually resulted in a grant of a separate evaluation for carpal tunnel syndrome.  As such, the evidence of record shows that the Veteran and his representative also share the Board's finding that the claim on appeal originated as a separate evaluation which was granted out of an increased evaluation claim, not as a claim for service connection for a disorder that was not a residual of his service-connected right wrist disorder. 

Under the general rule, the effective date is the later of the date of claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Here, the date of receipt of the claim as determined by the RO was December 21, 2004.  A review of the claims file indicates that no other documents or communications of record may be interpreted as a formal or informal claim for an increased evaluation between the last final rating decision in September 2003 and the December 21, 2004 claim.  See 38 C.F.R. § 3.1(p), 3.155(a); see also Servello, 3 Vet. App. at 198.  The only documents received from the Veteran during this time period are two documents received in May 22, 2003.  One document was an authorization for release of information form and does not contain any information about a claim for disability benefits.  The second document is a letter, dated May 19, 2003.  In this letter, the Veteran requested that the RO

find my claim for a service connected disability rating.  I filed a claim in August 2002, through the Veterans Outreach of Pennsylvania, but never received a decision or response. . . .  I have enclosed a partial excerpt from my medical record to support my claim, however the record from 1985 through 2003 will support a well grounded claim of an ongoing service connected claim.

While this letter discusses a claim for a service connected disability, the Board finds that it does not constitute an informal claim for benefits for VA purposes as it does not identify the benefit sought.  Accordingly, the May 22, 2003 documents do not constitute an informal claim for benefits for VA purposes.  See 38 C.F.R. § 3.1(p), 3.155(a); see also Servello, 3 Vet. App. at 198.  

A review of the claims file also indicates that no VA reports of examination or hospitalization may be accepted as an earlier claim for an increased evaluation, because after the final October 1990 Board decision, the next VA medical record that was received was dated in October 2009.  See 38 C.F.R. § 3.157(b).  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

In this case, the medical evidence of record shows that the Veteran's carpal tunnel syndrome was diagnosed prior to December 21, 2004.  Specifically, the May 17, 2002 private medical report gave an assessment of rule out carpal tunnel syndrome.  This tentative assessment was subsequently confirmed as a diagnosis of right carpal tunnel syndrome on June 3, 2002.  However, this evidence was not received by VA prior to December 14, 2004.  Accordingly, the date entitlement arose was May 17, 2002, the date of the first medical evidence of carpal tunnel syndrome.  Under the general rule, the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Accordingly, under the general rule, an effective date prior to December 21, 2004, the date of the Veteran's claim is not warranted.

Under the exception, however, an earlier effective date may be granted on the date of a factually ascertainable increase in right wrist symptomatology, if such increase occurred within the one-year period preceding the date of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In this case, there is no medical evidence of record between December 2003 and December 2004.  38 C.F.R. § 3.400(o)(2); see Harper, 10 Vet. App at 126-127.  Accordingly, it is not factually ascertainable that the Veteran's service-connected residuals of a right wrist laceration increased in severity in the one year period prior to December 21, 2004.  Accordingly, an effective date prior to December 21, 2004 for the grant of a separate evaluation for carpal tunnel syndrome is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to December 21, 2004, for the grant of a separate evaluation for right carpal tunnel syndrome is denied.


REMAND

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  This duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Where the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

In this case, the Veteran last underwent a comprehensive VA examination of his right wrist in October 2009.  In a July 2011 hearing before the Board, the Veteran reported that his right wrist symptoms had increased in severity since the October 2009 VA medical examination.  The Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected residuals of a right wrist laceration.  38 C.F.R. § 3.327 (2011).

Accordingly, the case is remanded for the following actions:

1. The Veteran to be afforded an orthopedic examination to determine the current severity of his residuals of a right wrist laceration.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing must be conducted, including thorough orthopedic, neurological, and scar examinations of the right wrist.  The orthopedic examiner must conduct full range of motion studies on the right wrist joints.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees.  If there is clinical evidence of pain on motion, the orthopedic examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least 10 repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the orthopedic examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to any service-connected musculoskeletal disorder.  The examiner must also specifically state whether the Veteran has any right wrist muscle or nerve impairment.  Any muscle impairment found must be characterized as slight, moderate, moderately severe, or severe.  Any nerve impairment found must be characterized as mild, moderate, or severe, with the exception that wholly sensory involvement must be characterized as mild, or at most, moderate in degree.  With respect to any right wrist scars, the examiner must describe the location and size of each scar, and state whether it is superficial, causes limitation of motion, is unstable, or is painful on examination.  All opinions provided must include an explanation of the bases for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

2. The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3. The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


